Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Benjamin C. Thompkins, Jr., appeals the district court’s order granting the United States’ motion to dismiss and denying Thompkins’ various motions including his Fed.R.Crim.P. 33(b)(1) motion for new trial, his motion for disclosure, and his motion to preserve evidence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Thompkins, No. 3:08-cr-00339-REP-1, 2012 WL 442216 (E.D.Va. Feb. 10, 2012). We grant leave to proceed in formal pauperis and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.